Citation Nr: 0805651	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-32 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to May 
1998.  He also had 6 months and 12 days of earlier active 
duty.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2005 rating determination of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  In September 2007, the veteran appeared at a 
videoconference hearing before the undersigned.  

The matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The Board notes that under the Veterans Claims Assistance Act 
of 2000 (VCAA), VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Board notes that the veteran was seen with complaints of 
right shoulder trauma in service in February 1990.  At that 
time, the veteran was noted to have sustained a contusion to 
his right shoulder.  At his September 2007 hearing, the 
veteran testified that he had had pain in his right shoulder 
since the time of the injury.  Post-service, not only did 
Pradeep Damle, M.D., diagnose him with right shoulder 
arthritis in August 1998 (i.e., just 3 months after 
separation from over 20 years of military service), but a 
January 2005 magnetic resonance imaging evaluation (MRI) 
obtained in conjunction with the veteran's January 2005 VA 
joints examination revealed evidence of mild degenerative 
changes of the acromioclavicular joint.  

Although the veteran was afforded a VA examination in January 
2005 with regard to his right shoulder, there was no opinion 
rendered at that time as to the etiology of any current right 
shoulder disorder and whether it was related to service.  It 
also does not appear that the results of the January 2005 MRI 
were available for review.  

Based upon the inservice findings, the veteran's testimony of 
continuity of symptomatology, and the evidence of a current 
right shoulder disorder, the Board is of the opinion that the 
veteran should be afforded an additional VA examination, with 
the examiner being requested to render an opinion as to the 
nature and etiology of any current right shoulder disorder 
and it's relation, if any, to his service.  38 U.S.C.A. § 
5103A(d).

The VCAA also requires VA to obtain and associate with the 
record all adequately identified records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  

In this regard, the Board notes that only the first page of 
the veteran's January 2005 VA joints examination appears' in 
the claim's file. 

The Board further observes that at his September 2007 
hearing, the veteran indicated that he had been denied 
employment by the United States Postal Service due to his 
right shoulder disability.  While the Board notes that the 
December 2005 and January 2006 denial letters are of record 
and that the reasons for his being denied employment are 
identified by these records as being unable to lift 30 pounds 
and being unable to lift objects above his shoulder or over 
his head, the actual physical examination performed in 
conjunction with the denial has not been associated with the 
claim's folder.  

The Board also notes that at his September 2007 hearing, the 
veteran testified as to having received treatment at the 
Michael Callahan VA Hospital and at Nallis Air Force Base.  
However, copies of his records from these locations are not 
found in the claim's files.

Therefore, a remand is also required to request the above 
records.  38 U.S.C.A. § 5103A(b); Also see Bell v. Derwinski, 
2 Vet. App. 611,612-13 (1992).  

Prior to arranging for the veteran to undergo further 
examination, the AMC should give the claimant another 
opportunity to present information and evidence pertinent to 
the claim on appeal.  See 38 U.S.C.A § 5103(b)(1) (West 
2002).  The AMC should also request that the veteran submit 
all evidence in his possession and ensure that its letter to 
him meets the requirements of the United States Court of 
Appeals for Veterans Claims (Court) decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), specifically with regard 
to disability ratings and effective dates.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007).

Accordingly, the appeal is hereby REMANDED for the following 
actions:

1.  Send to the veteran a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to the 
claim for service connection for a right 
shoulder disorder.

The veteran should also be invited to 
submit all pertinent evidence in his 
possession and it should be explained to 
the veteran the type of evidence that is 
his ultimate responsibility to submit.  
It should be requested that the veteran 
submit all evidence in his possession and 
it should be ensured that the letter 
meets the requirements of Dingess, supra, 
with regard to a disability rating and an 
effective date.

2.  Obtain a complete copy of the 
veteran's January 2005 VA joints 
examination and associate it with the 
claim's file.  Efforts to obtain the 
requested record should be ended only if 
it is concluded that the record sought 
does not exist or that further efforts to 
obtain the record would be futile.  
Because this is a Federal record, if it 
cannot be located or no such record 
exists, the veteran should be notified in 
writing.  All actions to obtain the 
requested record should be documented 
fully in the claim's file.

3.  Obtain a copy of the medical 
examination performed in conjunction with 
the denial of employment by the United 
States Postal Service in December 2005 
and associate the report with the claim's 
folder.  Efforts to obtain the requested 
record should be ended only if it is 
concluded that the record sought does not 
exist or that further efforts to obtain 
the record would be futile.  Because this 
is a Federal record, if it cannot be 
located or no such record exists, the 
veteran should be notified in writing.  
All actions to obtain the requested 
record should be documented fully in the 
claim's file.

4.  Obtain copies of all treatment 
records of the veteran from Michael 
Callahan VA Hospital and Nallis Air Force 
Base and associate them with the claim's 
folder.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Because 
these are Federal records, if they cannot 
be located or no such records exist, the 
veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claim's file.

5.  After undertaking the above 
development to the extent possible and 
sufficient time has been allowed for the 
veteran to respond, the claimant should 
be scheduled for an orthopedic 
examination to determine the nature and 
etiology of current right shoulder 
disorder, to include degenerative joint 
disease.  All indicated tests and studies 
should be performed and all findings 
should be reported in detail.  The 
claim's folder should be made available 
to and reviewed by the examiner.  The 
examiner is requested to answering the 
following questions: 

Is it as likely as not (50 percent 
probability or greater) that any 
right shoulder disorder, including 
degenerative joint disease, is 
related to the veteran's military 
service?  

As to the degenerative joint 
disease, is it as likely as not (50 
percent probability or greater) that 
it manifested itself to a 
compensable degree in the first 
post-service year?

Complete detailed rationale is requested 
for each opinion that is rendered.

Note 1:  In providing answers to the 
above questions, the examiner shoulder 
specifically comment on the in-service 
treatment for a right shoulder injury in 
February 1990, the diagnosis of right 
shoulder arthritis by Dr. Damle in August 
1998, and the MRI confirmation of 
degenerative changes in January 2005.

Note 2:  The physician is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with the Court's 
holding in Dingess, supra.  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

7.  After completion of the above and any 
additional development of the evidence 
that the may be deemed necessary, review 
the record and readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

